Citation Nr: 1716276	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  11-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel






INTRODUCTION

The Veteran served in the U.S. Army from December 1967 to December 1969.  He is in receipt of awards that include the Combat Infantryman Badge, Bronze Star Medal, Air Medal, Pathfinder Badge, Vietnam Service Medal with 4 Bronze Service Stars, Army Good Conduct Medal, and Republic of Vietnam Gallantry Cross with Palm Unit Citation, Republic of Vietnam Civil Actions Honor Medal First Class Unit Citation, and Republic of Vietnam Campaign Medal with Device 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction over the case was subsequently transferred to the RO in Milwaukee, Wisconsin.  This appeal was previously remanded for additional claim development in August 2015 and August 2016 and has now been returned to the Board for further adjudication.  The Board notes that entitlement to service connection for PTSD was denied in the Board's August 2015 decision.

In his June 2011 VA Form 9, the Veteran requested a Board hearing in connection with his appeal.  In March 2015 correspondence, he cancelled his hearing request.  As the Veteran has not submitted any additional request for a hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The Veteran's depressive disorder is secondary to the Veteran's service-connected disabilities.





CONCLUSION OF LAW

The criteria for service connection depressive disorder have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for depressive disorder, to include as secondary to his service-connected disabilities.  The Board agrees that service connection is warranted.  

Service connection for entitlement to an acquired psychiatric disability, other than PTSD was most recently denied because that the examiner opined that the veteran currently does not have a diagnosis of a mental health condition and his previous diagnosis of depressive disorder, not otherwise specified, was not related to his military service.

On November 2, 2016, the VA examiner stated with regard to the veteran's report on July 15, 2010, the report indicates that the veteran feels down about his situation and current life circumstances. There is no indication that the veteran's mood was affected by his service-connected disabilities.  However, that is an inaccurate summary of the July 2010 report.  Rather, the Veteran reported low self-esteem regarding his weight and reduced mobility, as well most concern with pain and lack of mobility.  The Board notes that the Veteran is service-connected for neuropathy for all of his upper and lower extremities.  

In the March 2011 report, the VA examiner noted that Veteran was diagnosed with depressive disorder not otherwise specified as he did voice some dysphoric mood and depressive symptoms. The examiner noted that the Veteran attributed this primarily to physical health issues such as lack of mobility, significant weight gain and secondary results of having his stomach muscles removed and complications related to that surgery.  As a result, the examiner found that his depressive symptoms do not appear to be a result of his time in the service.

Given the above evidence, the Board finds that the evidence is in relative equipoise that the Veteran has suffered from a depressive disorder due at least in part to the effects of service-connected disabilities, including pain and a lack of mobility.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for depressive disorder is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].") 


ORDER

Service connection for a depressive disorder is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


